[Cite as Wooton v. Brunsman, 112 Ohio St. 3d 153, 2006-Ohio-6524.]




           WOOTON, APPELLANT, v. BRUNSMAN, WARDEN, APPELLEE.
     [Cite as Wooton v. Brunsman, 112 Ohio St. 3d 153, 2006-Ohio-6524.]
Habeas corpus — Petition that does not include copies of all pertinent
        commitment papers required by R.C. 2725.04 is defective — Court of
        appeals’ denial of writ affirmed.
           (No. 2006-1559 — Submitted November 15, 2006 ─Decided
                                  December 27, 2006.)
       APPEAL from the Court of Appeals for Ross County, No. 06CA2908.
                                __________________
        Per Curiam.
        {¶ 1} This is an appeal from a judgment dismissing a petition for a writ
of habeas corpus. We affirm.
        {¶ 2} On June 22, 2006, Ronald L. Wooton, an inmate at the Chillicothe
Correctional Institution, filed a petition for a writ of habeas corpus to compel his
immediate release from prison. Wooton claimed that his 1997 conviction and
sentence for felonious sexual penetration is void because before he was indicted,
the pertinent statute was repealed. Wooton also alleged that his defense counsel
cooperated in forcing him to plead guilty to a lesser offense. Wooton failed to
attach a copy of his 1997 sentencing entry. Appellee, the prison warden, filed a
motion to dismiss the petition.
        {¶ 3} On July 28, 2006, the court of appeals granted appellee’s motion
and dismissed the petition.
        {¶ 4} In this appeal as of right, we conclude that the court of appeals
properly dismissed the petition for the following reasons.
        {¶ 5} As the court of appeals held, Wooton’s petition was fatally
defective and subject to dismissal because he failed to attach a copy of his
                            SUPREME COURT OF OHIO




pertinent commitment papers, i.e., his sentencing entry. Waites v. Gansheimer,
110 Ohio St. 3d 250, 2006-Ohio-4358, 852 N.E.2d 1204, ¶ 7; R.C. 2725.04(D).
       {¶ 6} Moreover, having previously filed a petition for habeas corpus, see
Wooton v. Wilkinson (2001), 91 Ohio St. 3d 1522, 747 N.E.2d 249, res judicata
barred Wooton from filing a successive habeas corpus petition.       Fortson v.
Bradshaw, 109 Ohio St. 3d 250, 2006-Ohio-2291, 846 N.E.2d 1258, ¶ 11.
       {¶ 7} Finally, Wooton’s claims of an invalid indictment and ineffective
assistance of counsel are not cognizable in habeas corpus. Turner v. Ishee, 98
Ohio St. 3d 411, 2003-Ohio-1671, 786 N.E.2d 54, ¶ 7; Bozsik v. Hudson, 110 Ohio
St.3d 245, 2006-Ohio-4356, 852 N.E.2d 1200, ¶ 7. Wooton could have raised his
claims by way of direct appeal.
       {¶ 8} Based on the foregoing, we affirm the judgment of the court of
appeals.
                                                            Judgment affirmed.
       MOYER, C.J., RESNICK, PFEIFER, LUNDBERG STRATTON, O’CONNOR,
O’DONNELL and LANZINGER, JJ., concur.
                             __________________
       Ronald L. Wooton, pro se.
       Jim Petro, Attorney General, and Steven H. Eckstein, Assistant Attorney
General, for appellee.
                           ______________________




                                       2